The plaintiff in error, hereinafter referred to as the defendant, was convicted in the county court of Grady county of the unlawful possession of intoxicating liquor and sentenced to pay a fine of $150, and to be imprisoned in the county jail for 30 days. From this judgment the defendant attempted to perfect an appeal.
The judgment was rendered on the 12th day of May, 1931, and the appeal was lodged in this court on June 29, 1931. The record discloses that notice of appeal was served on the county attorney and on the county judge. It does not show service on the court clerk as required by section 2809, Comp. St. 1921. No summons in error was issued and served on the Attorney General, nor does the record disclose the waiver of service of summons by the Attorney General. This court does not acquire jurisdiction of the appeal. Burgess v. State, 18 Okla. Crim. 574,197 P. 173; Lutke v. State, 37 Okla. Crim. 18, 255 P. 719.
For the reasons stated, the attempted appeal is dismissed.
EDWARDS and CHAPPELL, JJ., concur. *Page 45